Title: William Phillips to J. P. G. Muhlenberg, 3 April 1781
From: Phillips, William
To: Muhlenberg, John Peter Gabriel



Sir
Portsmouth 3rd April 1781

I have had reported to me by Brigadier General Arnold that he has made several overtures to the Officers in command of the American troops for an exchange of the Prisoners of War made by the British and American Forces in Virginia, but that these humane propositions have been evaded, counteracted and refused upon various pretences, that notwithstanding General Arnold allowed a number of Prisoners taken in Arms upon his Expedition up James River, to go home upon their Paroles, the same indulgence had never been granted to any of the British Prisoners.
I apprehend it will be allowed from General Washington to the lowest rank in the American Army that I have with unwearied pains promoted the softening the rigors of war by procuring, from my Applications to His Majesty’s Commander in Chief, every possible indulgence to the American Officers Prisoners of War and I appeal to several Individuals now in Virginia upon the occasion. They can inform you, Sir, how much they are indebted, through me, for very many instances of compassion and humanity from His Excellency General Sir Henry Clinton.
I am desirous and willing, Sir, to pursue the same line of liberal  conduct while I remain opposed to you in Virginia, but as I am above duplicity myself I will not become the dupe of it among others. I will not consider you, Sir, in the narrow contracted view in which persons unacquainted with the generous feelings of a Soldier are often seen. I will on the contrary suppose you governed by the openness and candour which usually, and which ought always to govern Men in our profession, and under this description I address you.
I propose to you, Sir, an exchange of all Officers and Soldiers Prisoners of War on both sides, rank for rank as far as will apply, and otherwise by composition upon a Tariff from whence a general exchange has lately taken place between the British and American Commissarys General of Prisoners under the consent of His Excellency General Sir Henry Clinton and General George Washington.
Brigadier General Arnold has also informed me that, in commiseration of the ill state of health of Colonel Curles, he had proposed a partial exchange against Colonel Elligood now a prisoner of war with you, but it has been refused. The present infirm condition of the Gentleman inclines me to make the same offer to you and I have given a liberty to Colonel Curles to represent his situation to you.
Should you, Sir, be under the necessity of retiring from this proposition by a refusal of it, I shall be obliged although I do assure you, very unwillingly, to call in all Officers who have been made Prisoners of War, and are now on Parole, in which will be included several Gentlemen who have obtained that indulgence through my application and otherwise from Charles Town South Carolina.
Solemn Paroles of honor, Sir, are of too serious a nature for Officers to break, and I think I know some among you whom no other Authority could govern under so nice a point, but the rectitude and punctilio of their own feelings.
If you will give it to me under your own hand that Colonel Elligood shall be sent in, I will immediately send Colonel Curles out, and conceive the Exchange mutual, and the moment the former arrives I will send out a certificate for the latter to have liberty to act as you think proper. I am to beg your answer directly as a ship of war will sail this Evening for New York by which if Colonel Curles is not exchanged I shall send him with the rest of the Prisoners of war to that place.
I am, Sir, your humble servant

W Phillips M General

 